                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       ANTHONY MCCRADY,                                Case No. 18-cv-00931-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                           ORDER GRANTING PLAINTIFF’S
                                  13               v.                                      MOTION FOR SUMMARY
                                                                                           JUDGMENT AND DENYING
                                  14       NANCY A. BERRYHILL,                             DEFENDANT’S CROSS-MOTION FOR
                                                                                           SUMMARY JUDGMENT
                                  15                     Defendant.
                                                                                           Re: ECF No. 16, 17
                                  16

                                  17                                           INTRODUCTION
                                  18         Plaintiff Anthony McCrady seeks judicial review of a final decision by the Commissioner of
                                  19   the Social Security Administration denying his claim for benefits under Title XVII of the Social
                                  20   Security Act.1 Mr. McCrady moved for summary judgment.2 The Commissioner opposed the
                                  21   motion and filed a cross-motion for summary judgment.3 Under Civil Local Rule 16-5, the matter
                                  22   is submitted for decision by this court without oral argument. All parties consented to magistrate-
                                  23   judge jurisdiction.4 The court grants Mr. McCrady’s motion for summary judgment and denies the
                                  24

                                  25   1
                                        Compl. – ECF No. 1 at 1; Motion – ECF No. 16 at 4. Citations refer to material in the Electronic
                                  26   Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Compl. – ECF No. 1; Motion – ECF No. 16.
                                  27   3
                                           Cross-Motion – ECF No. 17.
                                  28   4
                                           Consent Forms – ECF Nos. 8, 10.

                                       ORDER – No. 18-cv-00931-LB
                                   1   government’s cross-motion and remands the case for further proceedings consistent with this

                                   2   order.

                                   3

                                   4                                             STATEMENT
                                   5   1. Procedural History
                                   6         Mr. McCrady, then aged 48, filed his application for supplemental security income on June 25,

                                   7   2013, alleging Post-Traumatic Stress Disorder (“PTSD”), depression, anxiety, and insomnia.5 His

                                   8   alleged onset date is June 25, 2013.6 The application was initially denied on March 5, 2014, and

                                   9   denied on reconsideration on August 15, 2014.7 Mr. McCrady then asked for a hearing before an

                                  10   Administrative Law Judge (“ALJ”).8

                                  11         On June 20, 2016, the ALJ held a hearing and heard testimony from Mr. McCrady

                                  12   (represented by attorney Amy Orgain).9 A Vocational Expert (“VE”) was present via
Northern District of California
 United States District Court




                                  13   teleconference but did not testify.10 The ALJ issued an unfavorable ruling on October 19, 2016.11

                                  14   On October 28, Mr. McCrady’s attorney sent a letter to the ALJ requesting that he re-open the

                                  15   hearing decision.12 The ALJ denied the request.13 Mr. McCrady filed a request for review with the

                                  16   Appeals Council, which denied the request on December 19, 2017.14

                                  17

                                  18
                                  19

                                  20
                                       5
                                  21       AR 24, 51.
                                       6
                                           AR 24.
                                  22   7
                                           AR 84, 94.
                                  23   8
                                           AR 131.
                                       9
                                  24       AR 38.
                                       10
                                            AR 38; see AR 38–50.
                                  25   11
                                            AR 38, 21.
                                  26   12
                                            AR 18.
                                       13
                                  27        AR 16.
                                       14
                                            AR 187, 1.
                                  28

                                       ORDER – No. 18-cv-00931-LB                        2
                                   1   2. Summary of Record and Administrative Findings
                                   2         2.1     Medical Records
                                   3               2.1.1   Alameda County Behavioral Health Care Services — Treating
                                   4         Mr. McCrady received treatment from February 2012 to November 2012 while incarcerated in
                                   5   Santa Rita Jail in Alameda County.15 Mr. McCrady was prescribed Zoloft (for depression),
                                   6   Trazodone (for insomnia), and Depakote (an antipsychotic).16 At an appointment on June 5, 2012,
                                   7   Mr. McCrady inquired about receiving a Social Security referral through the jail clinic.17 When the
                                   8   clinician asked Mr. McCrady about his history, Mr. McCrady said that he was “gainfully
                                   9   employed until 2004, when he came out of prison, moved to Sacramento and worked, and moved
                                  10   to Texas and back to CA, when he became homeless.”18 He “reported working warehouse jobs
                                  11   loading and unloading, shipping and receiving and sales.”19 His stated reason for unemployment
                                  12   was “increased drug use (crack cocaine).”20
Northern District of California
 United States District Court




                                  13         At a visit on July 9, 2012, Mr. McCrady reported that his medications were helping him and
                                  14   that he felt that he was “not so quick to anger any longer.”21 He discussed medication and
                                  15   treatment options post-release.22
                                  16         Mr. McCrady had another appointment with Behavioral Health Care Services on October 10,

                                  17   2012 after he was arrested for violating his parole.23 Neal Edwards, M.D., reported that Mr.

                                  18   McCrady’s “speech [was] normal rate and tone” and that he was “cooperative.”24 Mr. McCrady’s

                                  19

                                  20   15
                                         AR 387–451 (the records are presented in reverse-chronological order; some of the records are
                                  21   indecipherable (see, e.g., AR 400–01)).
                                       16
                                            AR 402.
                                  22   17
                                            AR 405.
                                  23   18
                                            Id.
                                       19
                                  24        Id.
                                       20
                                            Id.
                                  25   21
                                            AR 403.
                                  26   22
                                            Id.
                                       23
                                  27        AR 397.
                                       24
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                        3
                                   1   “mood [was] euthymic” and his “thought [was] coherent.”25 On October 11, 2012, Mr. McCrady

                                   2   underwent a mental-status exam in the Santa Rita Jail clinic, where he presented with a depressed

                                   3   mood and reported “frequently cutting his wrists [and that he was] unable to sleep well, [and was]

                                   4   feeling hopeless.”26 He denied having suicidal ideation.27 On November 6, 2012, the clinician

                                   5   noted that Mr. McCrady “seemed very depressed, anxious and irritable” and “[c]omplained that

                                   6   his psych meds [were] not working.”28 Mr. McCrady told the clinician that he recently found out

                                   7   that his mother was diagnosed with lung cancer, and he was worried that he wouldn’t be able to

                                   8   see her when he was released.29

                                   9              2.1.2   Sausal Creek Outpatient Clinic — Treating
                                  10         Mr. McCrady was examined at the Sausal Creek Outpatient Stabilization clinic in Oakland,

                                  11   California on January 29, 2013.30 He presented with “depr[essed] mood, anx[iety], insomnia,

                                  12   nightmares, and delicate cutting.”31 The physician who examined Mr. McCrady prescribed Zoloft
Northern District of California
 United States District Court




                                  13   (for depression), Trazodone (for insomnia), Depakote (an antipsychotic), and Visatril (for

                                  14   anxiety).32

                                  15         Mr. McCrady reported that he was attending a Narcotics Anonymous program and that he

                                  16   would like to reconnect with his adult children and “become independent.”33

                                  17              2.1.3   Parole Outpatient Clinic — Treating
                                  18         The medical records indicate that Mr. McCrady had multiple scheduled appointments at the

                                  19   Parole Outpatient Clinic (“POC”) but attended only one (on July 9, 2013) with Licensed Clinical

                                  20

                                  21
                                       25
                                            Id.
                                  22   26
                                            AR 396.
                                  23   27
                                            Id.
                                       28
                                  24        AR 390.
                                       29
                                            Id.
                                  25   30
                                            AR 507.
                                  26   31
                                            AR 508.
                                       32
                                  27        AR 507.
                                       33
                                            AR 511.
                                  28

                                       ORDER – No. 18-cv-00931-LB                       4
                                   1   Social Worker (“LCSW”) Donna Pedroza.34 Ms. Pedroza reported that Mr. McCrady was “polite

                                   2   overall,” that “his speech was generally clear,” and he was “quite talkative.”35 Mr. McCrady was

                                   3   under the influence during the meeting, so while they discussed some of Mr. McCrady’s history,

                                   4   Ms. Pedroza was “unable to complete [the] initial interview.”36 She referred Mr. McCrady to a

                                   5   POC psychiatrist and encouraged him to attend all of his POC appointments.37

                                   6              2.1.4   LifeLong Medical Care Clinic — Treating
                                   7         Mr. McCrady began receiving treatment at LifeLong Medical Care clinic in downtown

                                   8   Oakland in September 2015.38 At his initial visit, Physician’s Assistant (“PA”) Gretchen Duran

                                   9   examined him.39 He presented with symptoms of anxiety, depression, and insomnia.40 PA Duran

                                  10   prescribed Depakote (an antipsychotic), Trazodone (for insomnia), and Zoloft (for depression).41

                                  11         From October 26, 2015 to May 24, 2016, Mr. McCrady attended five appointments with Nurse

                                  12   Practitioner Skyler Loeb at LifeLong Medical Care.42 Ms. Loeb’s treatment notes reflect that Mr.
Northern District of California
 United States District Court




                                  13   McCrady was steadily medicated and that by March 14, 2016, he was still having trauma related-

                                  14   nightmares but was “getting things done,” “sleeping well,” and not having panic attacks.43 In May

                                  15   2016, Mr. McCrady reported that “he had trouble refilling medications and decided to just stop

                                  16   them,” which led to “a resurgence of anhedonia and depressed mood.”44 The notes indicated that

                                  17   Mr. McCrady was drinking alcohol throughout treatment.45

                                  18
                                  19   34
                                            See AR 326–30; AR 326.
                                  20   35
                                            AR 326.
                                       36
                                  21        Id.
                                       37
                                            Id.
                                  22   38
                                            AR 531.
                                  23   39
                                            AR 531–33.
                                       40
                                  24        AR 531.
                                       41
                                            AR 533.
                                  25   42
                                            AR 535–49.
                                  26   43
                                            AR 544.
                                       44
                                  27        AR 547.
                                       45
                                            See e.g.AR 535, 538, 541.
                                  28

                                       ORDER – No. 18-cv-00931-LB                      5
                                        Work with or near others without being unduly                                        X
                                   1    distracted or distracting them
                                        Interact appropriately with coworkers                                    X
                                   2    Interact appropriately with the general public                           X
                                        Respond appropriately to changes in a routine work                                   X
                                   3    setting
                                        Deal with normal work stress                                                                     X
                                   4    Adhere to basic standards of neatness and                                X
                                        cleanliness
                                   5
                                             Ms. Loeb characterized Mr. McCrady’s “deficiencies of concentration, persistence or pace” as
                                   6
                                       “Extreme” and checked a box indicating that his impairments would interfere with his
                                   7
                                       concentration or pace of work 50% of the day.55 She wrote that Mr. McCrady “would likely
                                   8
                                       decompensate in the setting of [full-time] work” and that he “requires mental health rehabilitation
                                   9
                                       services in an intensive way that would interfere with [full-time] work.”56
                                  10
                                                  2.1.5   Marc Tietelbaum, Licensed Marriage and Family Therapist (“MFT”) —
                                  11                      Treating
                                  12         Mr. McCrady had two psychotherapy sessions with Mr. Tietelbaum, one on January 22, 2014,
Northern District of California
 United States District Court




                                  13   and a second on March 12, 2014.57 In his notes, Mr. Tietelbaum wrote that Mr. McCrady was

                                  14   “fairly comfortable . . . from the start and was quite articulate and engaging” at the first visit.58 Mr.

                                  15   McCrady described “his struggles with depression and anger” and said that he has PTSD from

                                  16   years spent in prison cells.59 Mr. McCrady said that “the reason he has often preferred

                                  17   homelessness is because he did not feel confined.”60 Mr. McCrady told Mr. Teitelbaum that his

                                  18   mother — who abused him when he was young — died recently and that he was “full of grief”

                                  19   and couldn’t seem to “get over her death.”61 Mr. McCrady described being a “basketball star” in

                                  20   high school and college but left St. Mary’s College after he had problems with a new coach.”62

                                  21

                                  22   55
                                            AR 530.
                                  23   56
                                            Id.
                                       57
                                  24        AR 497–98 (records are in reverse-chronological order).
                                       58
                                            AR 498.
                                  25   59
                                            Id.
                                  26   60
                                            Id.
                                       61
                                  27        Id.
                                       62
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                            7
                                   1   Mr. McCrady described feeling depressed and hopeless and having “angry outbursts.”63 Mr.

                                   2   McCrady said he has “tremendous regret about his life,” specifically around drug use and his time

                                   3   spent in prison.64 He said that he found it hard to function but that he was proud that he had “been

                                   4   clean from crack cocaine the past year.”65

                                   5          In his notes from a subsequent session, Mr. Teitelbaum wrote that Mr. McCrady “appeared

                                   6   more depressed and despondent than in previous sessions.”66 Mr. McCrady said that he stopped

                                   7   taking medication for depression and insomnia a year before, and Mr. Teitelbaum suggested that

                                   8   he get his prescriptions refilled and resume taking them.67 He told Mr. Teitelbaum that he

                                   9   “typically drinks a case of malt liquor a day” but “doesn’t consider himself an alcoholic because

                                  10   he doesn’t get the DT’s68 when he doesn’t drink.”69 Mr. McCrady talked about a suicide attempt

                                  11   “a few years ago” but said he did not have a current plan to harm himself or others.70 Mr.

                                  12   Teitelbaum noted that Mr. McCrady cut himself somethings and had “lots of cuts.”71
Northern District of California
 United States District Court




                                  13          Mr. McCrady also discussed feeling “upset and despondent over having his [disability] claim

                                  14   denied” and that he “feels incapable of working and holding a job.”72

                                  15              2.1.6   Dr. Laura Catlin, Psy.D. — Examining
                                  16          Dr. Laura Catlin performed a psychological-disability evaluation report after examining Mr.

                                  17   McCrady on October 22, 2013.73 Dr. Catlin reported that Mr. McCrady approached her in “a

                                  18   guarded yet cooperative manner” and that he was “responsive” and “appeared to be a credible

                                  19

                                  20   63
                                            Id.
                                       64
                                  21        Id.
                                       65
                                            Id.
                                  22   66
                                            AR 497.
                                  23   67
                                            Id.
                                  24
                                       68
                                            “DT’s” is a common way of referring to delirium tremens, a severe form of alcohol withdrawal.
                                       69
                                            AR 497.
                                  25   70
                                            Id.
                                  26   71
                                            Id.
                                       72
                                  27        Id.
                                       73
                                            AR 332.
                                  28

                                       ORDER – No. 18-cv-00931-LB                          8
                                   1   historian.”74 At the time Dr. Catlin examined him, Mr. McCrady had not taken his medication for

                                   2   two weeks.75 Dr. Catlin performed a clinical interview and three tests on Mr. McCrady: the

                                   3   Weechsler Abbreviated Scale of Intelligence (WASI), the Beck Depression Inventory (BDI), and

                                   4   the Brief Symptom Inventory (BSI).76 She also provided a medical-source statement based on her

                                   5   evaluation and review of Mr. McCrady’s records.77

                                   6         In the clinical interview, Dr. Catlin wrote that Mr. McCrady’s “affect was frustrated and

                                   7   irritated” but said that he was “polite and well-spoken during the interview.”78 His mood was

                                   8   “depressed and agitated.”79 Mr. McCrady described alternating between feeling very agitated and

                                   9   very depressed.80 He reported that he witnessed extreme violence in prison and was sodomized

                                  10   while incarcerated and that he had “persistent and unwanted” memories and nightmares about his

                                  11   time in prison.81 He described having “great difficulty performing all activities of daily living” due

                                  12   to his long-term homelessness.82 He reported that after being released from prison, he attempted
Northern District of California
 United States District Court




                                  13   suicide by cutting his wrists.83 He also reported having an imaginary friend named “Maynard” that

                                  14   he “talks to and has communicated with since he was a child.”84 Dr. Catlin reported Mr.

                                  15   McCrady’s history of crack cocaine and alcohol abuse and noted that he continued to drink

                                  16

                                  17

                                  18
                                  19

                                  20   74
                                            Id.
                                       75
                                  21        AR 334.
                                       76
                                            AR 332.
                                  22   77
                                            AR 337.
                                  23   78
                                            AR 335, 334.
                                       79
                                  24        AR 334.
                                       80
                                            AR 332.
                                  25   81
                                            AR 332–33.
                                  26   82
                                            AR 333.
                                       83
                                  27        Id.
                                       84
                                            AR 335.
                                  28

                                       ORDER – No. 18-cv-00931-LB                         9
                                   1   alcohol “on occasion.”85 Dr. Catlin concluded from the interview that Mr. McCrady’s insight and

                                   2   judgment were “impaired” and that his thought “consisted primarily of depressive thoughts.”86

                                   3         Dr. Catlin administered the WASI, which “measures general intelligence.”87 Dr. Catlin

                                   4   reported that Mr. McCrady’s score on this test placed him within the “borderline range of

                                   5   intellectual functioning.”88 Mr. McCrady “scored a 27 on the BDI indicating symptoms of

                                   6   moderate depression.”89 Mr. McCrady’s score on the BSI placed him in the 80th percentile, which

                                   7   means “he is experiencing high levels of psychological distress.”90

                                   8         In her medical-source statement, Dr. Catlin reported that Mr. McCrady was “experiencing

                                   9   symptoms of depression and PTSD” as a result of severe traumatization in prison.91 She

                                  10   determined that Mr. McCrady’s ability to perform in the workplace was “severely impaired” as a

                                  11   result of these symptoms.92 She determined that restrictions on Mr. McCrady’s activities of

                                  12   everyday life were “within the extreme range,” that he “has marked difficulties in maintaining
Northern District of California
 United States District Court




                                  13   social functioning,” and that his “deficiencies of concentration, persistence or pace are in the

                                  14   extreme range.”93

                                  15              2.1.7   Dr. Kyle Van Gaasbeek, Psy.D. — Examining
                                  16         Dr. Van Gaasbeek performed a comprehensive psychological examination of Mr. McCrady on

                                  17   February 3, 2014.94 Dr. Van Gaasbeek found Mr. McCrady to be a reliable historian.95 Mr.

                                  18   McCrady reported that he “has been depressed all of his life,” he has “a lack of motivation, low

                                  19

                                  20   85
                                            AR 334.
                                       86
                                  21        AR 335.
                                       87
                                            AR 336.
                                  22   88
                                            Id.
                                  23   89
                                            Id.
                                       90
                                  24        Id.
                                       91
                                            AR 337.
                                  25   92
                                            Id.
                                  26   93
                                            AR 338.
                                       94
                                  27        AR 492.
                                       95
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                        10
                                   1   self esteem [sic] and fear of violence,” and he refuses to take his medications “because they make

                                   2   him sluggish.”96 He told Dr. Van Gaasbeek that he had been to jail and prison “over 20 times,” he

                                   3   “used to have a problem with crack cocaine” but has been clean for a year, he drinks alcohol daily,

                                   4   and he had been to rehab 4–5 times.97 He reported that he spends his days riding his bicycle,

                                   5   recycling, and sitting in the park.98

                                   6         Dr. Van Gaasbeek described Mr. McCrady as appearing older than his age and being

                                   7   “somewhat malodorous.”99 For some of the interview, Mr. McCrady was “alert and oriented” but

                                   8   at other times he was “restless,” made poor eye contact, and “was slumped over in his chair.”100

                                   9   Mr. McCrady’s concentration, persistence, and pace were “a bit slow,” and his concentration was

                                  10   “adequate.”101 Mr. McCrady “denied any current suicidal thoughts.”102 Dr. Van Gaasbeek assessed

                                  11   Mr. McCrady’s immediate memory as good (“[i]mmediate recall of three objects was 3/3”), his

                                  12   recent memory as “poor,” and his past memory as “fair.”103 He rated Mr. McCrady’s fund of
Northern District of California
 United States District Court




                                  13   knowledge and information as “fair,” his ability to perform calculations as “good,” his

                                  14   concentration as “fair,” his abstract thinking as “concrete,” and his judgment and insight as

                                  15   “adequate.”104

                                  16         Based on this examination, Dr. Van Gaasbeek diagnosed Mr. McCrady with major depressive

                                  17   disorder, moderate cocaine dependence in remission, and alcohol dependence.105 He also noted

                                  18   “antisocial personality traits.”106 He assigned Mr. McCrady a Global Assessment of Functionality

                                  19

                                  20   96
                                            Id.
                                       97
                                  21        AR 493.
                                       98
                                            Id.
                                  22   99
                                            Id.
                                  23   100
                                             AR 493–94.
                                       101
                                  24         AR 493.
                                       102
                                             AR 494.
                                  25   103
                                             Id.
                                  26   104
                                             Id.
                                       105
                                  27         Id.
                                       106
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                       11
                                   1   (“GAF”)107 score of 55.108 He wrote, “The claimant’s depression is treatable. He has recently

                                   2   begun receiving treatment for this condition. His depression is complicated by his ongoing

                                   3   alcoholism. This is an obstacle towards his recovery and improvement.”109

                                   4         Dr. Van Gaasbeek provided a medical-source statement.110 He found that the following of Mr.

                                   5   McCrady’s work-related abilities were unimpaired: “[Mr. McCrady’s] ability to perform simple

                                   6   and repetitive tasks;” his ability to perform “detailed and complex tasks;” “his ability to accept

                                   7   instructions from supervisors;” “his ability to perform work activities on a consistent basis without

                                   8   special or additional instructions,” and his “ability to maintain regular attendance in the

                                   9   workplace.”111 He determined that Mr. McCrady’s abilities “to interact with coworkers and the

                                  10   public,” “to complete a normal workday, without interruptions from a psychiatric condition,” and

                                  11   “to deal with the usual stress encountered in the workplace” were “mild[ly] to moderately

                                  12   impaired.”112
Northern District of California
 United States District Court




                                  13               2.1.8   Dionne Childs, MS and Lesleigh Franklin, Ph.D. — Examining
                                  14         Ms. Childs — under the supervision of Dr. Franklin — examined Mr. McCrady on April 14,

                                  15   2016.113 She issued a “Confidential Psychological Evaluation” report on May 13, 2016.114 Ms.

                                  16   Childs conducted a clinical interview and also administered the Beck Anxiety Inventory (“BAI”),

                                  17   the BDI, the Miller Forensic Assessment of Symptoms (“M-FAST”), the Repeatable Battery for

                                  18   the Assessment of Neuropsychological Status (“RBANS”), and the WASI.115 Ms. Childs observed

                                  19

                                  20   107
                                          A GAF score purports to rate a subject’s mental state and symptoms; the higher the rating, the
                                       better the subject’s coping and functioning skills. See Garrison v. Colvin, 759 F.3d 995, 1002 n.4 (9th
                                  21   Cir. 2014). A GAF score of 55 indicates “moderate difficulty in occupational functioning.” Craig v.
                                       Colvin, 659 Fed.Appx 381, 382 (9th Cir. 2016).
                                  22   108
                                             AR 495.
                                  23   109
                                             Id.
                                       110
                                  24         Id.
                                       111
                                             Id.
                                  25   112
                                             Id.
                                  26   113
                                             AR 518.
                                       114
                                  27         Id.
                                       115
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                         12
                                   1   that Mr. McCrady’s “attention was impaired,” “he worked at a rate that was slow as compared

                                   2   with peers,” and he exhibited severe “delayed and immediate memory problems.”116 His affect

                                   3   was “relatively flat . . . [and] [h]is mood was depressed.”117

                                   4         In the clinical interview, Mr. McCrady described past physical and mental abuse by his

                                   5   mother, and he discussed getting into drugs, being in prison, and his struggles with depression.118

                                   6   He told Ms. Childs that sometimes he had violent outbursts and sudden bouts of crying.119 He

                                   7   related a past suicide attempt.120 He said that he had terrible nightmares about prison that

                                   8   sometimes “cause urination” and that his behavior and “feelings of comfort with people” changed

                                   9   after he was incarcerated.121 He reported that he had “full conversations with himself” and that “no

                                  10   psychotropic medicines have really worked for him.”122

                                  11         Mr. McCrady told Ms. Childs that he lived in a motor home with roommates and went “to his

                                  12   father’s house to shower sometimes.”123 Regarding his work history, Mr. McCrady stated that he
Northern District of California
 United States District Court




                                  13   did “manual labor, warehouse work, and sales on one occasion” and that at the time of the

                                  14   interview he, “recycle[d] to earn money.”124

                                  15         On the WASI, Mr. McCrady scored a 79, which “place[d] him in the 8th percentile, as

                                  16   compared with adults in his age group” and showed that “Mr. McCrady’s intellectual functioning

                                  17   [fell] within the Well Below Average Range.”125 He scored a 55 on the RBANS, placing him “in

                                  18   the 0.1 percentile and in the Extremely Low range.”126 Mr. McCrady’s results on the M-FAST test

                                  19

                                  20   116
                                             AR 519.
                                       117
                                  21         AR 520.
                                       118
                                             Id.
                                  22   119
                                             AR 519.
                                  23   120
                                             Id.
                                       121
                                  24         Id.
                                       122
                                             Id.
                                  25   123
                                             Id.
                                  26   124
                                             AR 518.
                                       125
                                  27         AR 520.
                                       126
                                             AR 521.
                                  28

                                       ORDER – No. 18-cv-00931-LB                        13
                                   1   “suggest[ed] that he was not prone to overstate the severity of his symptoms.”127 His scores on the

                                   2   BAI “indicate that he is experiencing severe anxiety,” and “[s]cores for the BDI indicate that he is

                                   3   experiencing severe depression.128

                                   4         Based on her tests and observations, Ms. Childs concluded that Mr. McCrady “display[ed] an

                                   5   impairment of general mental abilities.”129 She offered eight possible diagnoses, noting that “the

                                   6   results of the evaluation are limited in scope by the records available, the time of the evaluation,

                                   7   and the client’s self-report.”130 The diagnoses were “Unspecified Depressive Disorder,

                                   8   Posttraumatic [sic] Stress Disorder, Unspecified Psychotic Disorder, Unknown Substance Use

                                   9   Disorder, Borderline Intellectual Functioning, Relational Problems, Occupational Problems, and

                                  10   Low Income.”131

                                  11               2.1.9   Michael Hammonds, Ph.D., Beverley Morgan, M.D. and Norman Zukowski,
                                                           PhD. — Non-Examining
                                  12
Northern District of California




                                             Two Disability-Determination Explanations (“DDE”) were issued during the pendency of Mr.
 United States District Court




                                  13
                                       McCrady’s disability claim.132 In the first DDE at the initial-claim level, Dr. Hammonds found
                                  14
                                       that Mr. McCrady was not disabled.133 Mr. McCrady’s “historical symptoms [did] not indicate
                                  15
                                       marked functional limitations.”134 Based on his review of the records, Dr. Hammonds opined that
                                  16
                                       Mr. McCrady’s condition “result[ed] in some limitations in [his] ability to perform work related
                                  17
                                       activities” but was “not severe enough to keep [him] from working.”135 He said that Mr. McCrady
                                  18
                                       would be “limited to unskilled work” and provided three examples of occupations with a
                                  19

                                  20

                                  21
                                       127
                                             AR 522.
                                  22   128
                                             Id.
                                  23   129
                                             Id.
                                       130
                                  24         Id.
                                       131
                                             Id.
                                  25   132
                                             AR 51–65; AR 66–83.
                                  26   133
                                             AR 64.
                                       134
                                  27         AR 60.
                                       135
                                             AR 64.
                                  28

                                       ORDER – No. 18-cv-00931-LB                        14
                                   1   significant number of jobs that exist in the national economy that Mr. McCrady could perform:

                                   2   textile checker; folder; and dowel inspector.136

                                   3         At the reconsideration level, Dr. Morgan analyzed Mr. McCrady’s history and records and

                                   4   determined that Mr. McCrady did not have a medical disability that “would cause significant

                                   5   limitations in the last 12 months” and that Mr. McCrady’s “physical impairments [were] non-

                                   6   severe.”137 Dr. Zukowski found that Mr. McCrady was not credible, noting that he “allege[d]

                                   7   treatment, but none is documented,” and that he was “noncompliant with [his] medication

                                   8   regime.”138 He agreed with Dr. Hammond’s assessment that Mr. McCrady’s “[h]istorical

                                   9   symptoms [did] not indicate marked functional limitations.” In June, he found him not disabled.139

                                  10

                                  11         2.2     Other Opinion Records
                                  12               2.2.1   Robert McCrady — Brother
Northern District of California
 United States District Court




                                  13         Robert McCrady, the plaintiff’s brother, submitted a Third-Party Function Report on October

                                  14   16, 2013.140 Robert McCrady has known the plaintiff his entire life.141 He said that he spent “no

                                  15   time at all” with the plaintiff.142 In response to a question about what the plaintiff did all day,

                                  16   Robert McCrady repeated that he doesn’t see his brother often but if he “had to say[,] he

                                  17   drinks.”143 He stated that the plaintiff used to be “socially active in sports and maintained a

                                  18   relationship” before his conditions.144 According to his brother, the plaintiff did not sleep often

                                  19   and had frequent nightmares.145 Robert McCrady wrote that his brother does not take personal care

                                  20
                                       136
                                  21         AR 63.
                                       137
                                             AR 76.
                                  22   138
                                             AR 78.
                                  23   139
                                             AR 81.
                                       140
                                  24         AR 222.
                                       141
                                             Id.
                                  25   142
                                             Id.
                                  26   143
                                             Id.
                                       144
                                  27         AR 223.
                                       145
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                         15
                                   1   of himself.146 He can feed himself and use the toilet without assistance.147 He needed someone to

                                   2   take him to pick up medicine and to remind him to take it.148

                                   3         According to Robert McCrady, the plaintiff did not prepare food or meals or do house chores

                                   4   because he had “no interest or energy.”149 He was able to pay bills, count change, handle a savings

                                   5   account, and use a checkbook and money orders.150 He went outside daily, and shopped in stores

                                   6   for beer, cigarettes, and food.151 The plaintiff enjoyed riding his bike and would go out places

                                   7   “when made to.”152 He tended to stay away from family, friends, neighbors, or others, but was

                                   8   “coming around more” due to his mother’s illness.153 “He does not like or trust people.”154 Since

                                   9   his condition began, he had been “anti social [sic] and depressed.”155

                                  10               2.2.2   Mental Health Advocates — Examining
                                  11         On October 13, 2013, Jeffrey Davis, supervised by LCSW Katrina Steer, performed an

                                  12   employment assessment on Mr. McCrady at Mental Health Care Advocates in Berkeley,
Northern District of California
 United States District Court




                                  13   California.156 He described Mr. McCrady as “somewhat apathetic” but said that he was “more

                                  14   open and talkative near the end of the interview.”157 Mr. McCrady provided background

                                  15   information about his life and his struggles with depression.158 In his assessment, Mr. Davis wrote

                                  16   that Mr. McCrady was “able to find employment but quickly loses interest and walks away.”159 He

                                  17
                                       146
                                  18         Id.
                                       147
                                             Id.
                                  19   148
                                             AR 224.
                                  20   149
                                             AR 224–25.
                                       150
                                  21         AR 225.
                                       151
                                             Id.
                                  22   152
                                             AR 226.
                                  23   153
                                             AR 227.
                                       154
                                  24         Id.
                                       155
                                             Id.
                                  25   156
                                             AR 500–06.
                                  26   157
                                             AR 501.
                                       158
                                  27         AR 500–02.
                                       159
                                             AR 502.
                                  28

                                       ORDER – No. 18-cv-00931-LB                       16
                                   1   noted that Mr. McCrady “could benefit from a more thorough psychological evaluation and

                                   2   consideration of resumption of medication.”160

                                   3         2.3   Hearing Testimony
                                   4         On June 20, 2016, the ALJ held a hearing.161 At the hearing, Mr. McCrady was represented by

                                   5   attorney Amy Orgain from the Homeless Action Center.162 The ALJ first asked Mr. McCrady

                                   6   questions about his daily life. Mr. McCrady testified that he was “currently displaced” and that he

                                   7   got around on his bicycle.163 When asked by the ALJ what medicine he took, he responded,

                                   8   “Prozac and Risperdal and something else. I don’t know what the other one is.”164 The ALJ asked

                                   9   Mr. McCrady if he still recycled (to make money), and Mr. McCrady answered that he hadn’t

                                  10   recycled “in a while.”165 He said that he didn’t “have the best trust relations with people” and that

                                  11   he [was] usually just “around his dog.”166

                                  12         Mr. McCrady’s attorney then questioned him. She asked him to describe symptoms of his
Northern District of California
 United States District Court




                                  13   depression to which he responded, “I mostly just like to be by myself. I don’t — I don’t really

                                  14   trust people. My interactions are with my dog mostly and family. My days are — I don’t know. . .

                                  15   Some days I don’t like to go outside, I don’t feel like putting on clothes, I don’t feel like bathing,

                                  16   whatever. I don’t want to listen to music. I have no energy sometimes.”167 He continued, “[t]hen

                                  17   there’s other times where I have mood swings. I can be laughing, playing, and then I’ll just be

                                  18   angry for no reason. Sometimes I just — I don’t understand but I don’t always like myself.”168

                                  19   Counsel asked whether Mr. McCrady thought the medicine that he took helped with his

                                  20

                                  21
                                       160
                                             AR 502.
                                  22   161
                                             AR 38.
                                  23   162
                                             AR 41.
                                       163
                                  24         AR 43.
                                       164
                                             Id.
                                  25   165
                                             AR 44.
                                  26   166
                                             Id.
                                       167
                                  27         AR 44–45.
                                       168
                                             AR 45.
                                  28

                                       ORDER – No. 18-cv-00931-LB                         17
                                   1   symptoms.169 He responded that he didn’t really know what the medicine did but that he said one

                                   2   helped him sleep at night.170 His doctor told him that he “can’t really say which medicine is going

                                   3   to be the right medicine. It’s like some guinea pig stuff. . . .”171 He testified that while he was

                                   4   incarcerated, his depression felt like “a dark cloud.”172 Counsel asked whether there was anything

                                   5   else about his symptoms that he would like to tell the judge, and he said that “sometimes things

                                   6   seem like they just aren’t going to get any better” and that he felt that cutting himself was a

                                   7   release.173

                                   8         Mr. McCrady’s attorney then asked him about his day-to-day activities. He testified that he got

                                   9   food for himself at the store “all day every day” because his medicine made him hungry.174 He did

                                  10   not give a discernible answer when asked whether he did chores.175 He said that he washed his

                                  11   own laundry “about once a month.”176 He did not see his family very often, but he talked to his

                                  12   dad by text or on the phone every day.177 He talked to his two brothers “from time to time.”178 He
Northern District of California
 United States District Court




                                  13   had not spoken to his sister since his mother died, but he would like to reestablish a relationship

                                  14   with her.179

                                  15         His attorney asked Mr. McCrady whether he had difficulty concentrating and focusing, and he

                                  16   said “Yea, I guess,” and that he forgot “a lot of stuff.”180 She asked a number of questions about

                                  17   his drug and alcohol use. He testified that he had not used drugs in years and that within the two or

                                  18
                                  19   169
                                             Id.
                                  20   170
                                             Id.
                                       171
                                  21         AR 45–46.
                                       172
                                             AR 48.
                                  22   173
                                             AR 49.
                                  23   174
                                             AR 46.
                                       175
                                  24         Id.
                                       176
                                             Id.
                                  25   177
                                             Id.
                                  26   178
                                             AR 46–47.
                                       179
                                  27         AR 46.
                                       180
                                             AR 47.
                                  28

                                       ORDER – No. 18-cv-00931-LB                         18
                                   1   three months before to the hearing he stopped drinking.181 He said he never considered himself an

                                   2   alcoholic but was a “recovered drug addict.”182 He testified that he had been “drinking since [he]

                                   3   was born.”183 He claimed that he had problems with his stomach when he was born and could not

                                   4   drink milk, so the doctor prescribed beer.184 Ms. Orgain asked about his drinking before he

                                   5   stopped, and he said that he drank practically every day but he “didn’t have a problem — it wasn’t

                                   6   a problem.”185 He went to a treatment program for substance abuse and drinks because he “like[d]

                                   7   to enjoy the buzz of beer” but that it was not his “lifeline.”186

                                   8         A VE was on speakerphone during the hearing but was not asked any questions.187

                                   9         2.4   Administrative Findings
                                  10         The ALJ followed the five-step sequential evaluation process to determine whether Mr.

                                  11   McCrady was disabled and concluded that he was not.188

                                  12         At step one, the ALJ found that Mr. McCrady had not engaged in substantial gainful activity
Northern District of California
 United States District Court




                                  13   since the application date (June 25, 2013).189

                                  14         At step two, the ALJ found that Mr. McCrady had the following severe affective disorder,

                                  15   anxiety disorder, and substance abuse disorder.190 The ALJ also found that those disorders caused

                                  16   “more than minimal functional limitations with respect to the [plaintiff’s] ability to perform basic

                                  17   work activities.191

                                  18
                                  19

                                  20   181
                                             AR 47.
                                       182
                                  21         Id.
                                       183
                                             Id.
                                  22   184
                                             AR 48.
                                  23   185
                                             Id.
                                       186
                                  24         Id.
                                       187
                                             AR 41; see AR 40–50.
                                  25   188
                                             AR 24–32.
                                  26   189
                                             AR 26.
                                       190
                                  27         Id.
                                       191
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                         19
                                   1         At step three, the ALJ found that none of Mr. McCrady’s impairments, alone or in

                                   2   combination, met or medically equaled the severity of a listed impairment.192 The ALJ considered

                                   3   whether the paragraph B criteria of any listing were satisfied. To satisfy paragraph B, the “mental

                                   4   impairments must result in at least two of the following: marked restriction of activities of daily

                                   5   living; marked difficulties in maintaining social functioning; marked difficulties in maintaining

                                   6   concentration, persistence, or pace; or repeated epoxides of decompensation, each of an extended

                                   7   duration.”193 The ALJ found that Mr. McCrady had “mild restriction in activities of daily living,

                                   8   mild to moderate difficulties in social functioning, and mild to moderate difficulties in

                                   9   concentration, persistence, or pace, with no episodes of decompensation of extended duration” and

                                  10   thus did not satisfy the paragraph B criteria for any listing.194

                                  11         The ALJ also determined that Mr. McCrady did not meet the paragraph C criteria for any

                                  12   listing because he did “not have a medically documented history of a chronic affective disorder of
Northern District of California
 United States District Court




                                  13   at least 2 years’ duration [] that has caused more than a minimal limitation of ability to do basic

                                  14   work activities, with symptoms or signs currently attenuated by medication or psychosocial

                                  15   support” and “does not have a complete inability to function independently outside the area of the

                                  16   home.”195

                                  17         Step four was not at issue in this case, because Mr. McCrady did not have past relevant work

                                  18   for the ALJ to consider.196

                                  19         At step five, the ALJ found that considering Mr. McCrady’s age, education, work experience,

                                  20   and residual functional capacity, there were jobs that existed in the national economy that he could

                                  21   perform.197 The ALJ determined that Mr. McCrady had “the residual functional capacity to

                                  22   perform a full range of work at all exertional levels and that he [would be] able to perform simple

                                  23
                                       192
                                  24         Id.
                                       193
                                             Id.
                                  25   194
                                             AR 27.
                                  26   195
                                             Id.
                                       196
                                  27         AR 31.
                                       197
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                         20
                                   1   routine tasks equating to unskilled work with occasional contact with coworkers or the public.”198

                                   2   The ALJ based this determination on his finding that while Mr. McCrady’s medically

                                   3   determinable impairments could reasonably be expected to cause his reported symptoms,199 “the

                                   4   claimant’s statements concerning the intensity, persistence, and limiting effects of these symptoms

                                   5   are not found consistent with the medical evidence and other evidence in the record . . . .”200 The

                                   6   ALJ noted that findings on clinical examination had been “generally within normal limits” and

                                   7   that Mr. McCrady stated that his conditions were “‘manageable with medication’ when he took

                                   8   them.”201 Additionally, the ALJ noted that Mr. McCrady reported that “many of his mood

                                   9   problems were ‘situational,’ suggesting transient symptoms and further supporting the finding that

                                  10   a more restrictive residual functional capacity is not warranted for any twelve-month period.”202

                                  11   He indicated that Mr. McCrady’s poor work history suggested that “his current unemployment

                                  12   might be attributable to reasons other than functional limitations arising from his impairments.”203
Northern District of California
 United States District Court




                                  13         In so finding, the ALJ relied heavily on the report of psychological consultative examiner Kyle

                                  14   Van Gaasbeek, Psy.D., who assigned Mr. McCrady a GAF score of 55, indicating “moderate

                                  15   symptoms of impairment.”204 The ALJ found Dr. Van Gaasbeek’s opinion to be consistent with

                                  16   the record as a whole.205 Conversely, he afforded Dr. Catlin’s GAF score of 45, “indicating serious

                                  17
                                       198
                                  18         AR 27.
                                       199
                                           Mr. McCrady’s reported symptoms included “mood swings, poor sleep, nightmares, neglecting
                                  19   personal care, anhedonia, low energy, needing reminders to take medications, inability to cook because
                                       he has ‘[b]urned up the stove,’ not doing household chores because of lack of interest or energy, racing
                                  20   thoughts, a history of self-harm, fear of people, distrust and dislike of others, discomfort in crowds,
                                       social isolation, paranoia, hypervigilance, intrusive memories and ruminating thoughts of past trauma,
                                  21   easily startling at loud noises, uncontrollable temper, violent episodes, getting along poorly with
                                       authority figures, difficulty adjusting to life outside prison, having an imaginary friend, and auditory
                                  22   hallucinations” and “difficulty concentrating, paying attention for longer than five to 10 minutes,
                                       following written or spoken instructions, handling stress or changes in routine, and getting along with
                                  23   others.” AR 28.
                                       200
                                  24         AR 28.
                                       201
                                             AR 29.
                                  25   202
                                             Id.
                                  26   203
                                             AR 30.
                                       204
                                  27         Id.
                                       205
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00931-LB                         21
                                   1   symptoms or impairment,” little weight, “in light of the weight of the evidence now of record,

                                   2   including findings on mental status examinations and other opinion evidence.”206 The ALJ

                                   3   similarly weighed the form completed by Nurse Practitioner Loeb, finding it to be “unsupported

                                   4   by the clinical signs and findings and contradicted by the weight of the evidence.”207 He found that

                                   5   the assessments of Ms. Childs and Dr. Franklin were “consistent to the record only to the extent

                                   6   consistent with [the ALJ’s] finding.”208 The ALJ did not give significant weight to Robert

                                   7   McCrady’s report, finding that it was “essentially a reiteration of the claimant’s subjective

                                   8   allegations.”209

                                   9

                                  10                                        STANDARD OF REVIEW
                                  11         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                  12   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set
Northern District of California
 United States District Court




                                  13   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  14   are not supported by substantial evidence in the record as a while.” Vasquez v. Astrue, 572 F.3d

                                  15   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).

                                  16   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

                                  17   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                  18   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                  19   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                  20   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                  21   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                  22   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999).

                                  23   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                  24   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  25
                                       206
                                  26         Id.
                                       207
                                             Id.
                                  27   208
                                             Id.
                                  28   209
                                             Id.

                                       ORDER – No. 18-cv-00931-LB                         22
                                   1                                         GOVERNING LAW

                                   2      A claimant is considered disabled if (1) he or she suffers from a “medically determinable

                                   3   physical or mental impairment which can be expected to result in death or which has lasted or can

                                   4   be expected to last for a continuous period of not less than twelve months,” and (2) the

                                   5   “impairment or impairments are of such severity that he or she is not only unable to do his

                                   6   previous work but cannot, considering his age, education, and work experience, engage in any

                                   7   other kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §

                                   8   1382c(a)(3)(A) & (B). The five-step analysis for determining whether a claimant is disabled

                                   9   within the meaning of the Social Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20

                                  10   C.F.R. § 404.1520).

                                  11          Step One. Is the claimant presently working in a substantially gainful activity? If
                                              so, then the claimant is “not disabled” and is not entitled to benefits. If the claimant
                                  12          is not working in a substantially gainful activity, then the claimant case cannot be
Northern District of California
 United States District Court




                                              resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R.
                                  13          § 404.1520(a)(4)(i).
                                  14          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                              not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                  15          C.F.R. § 404.1520(a)(4)(ii).
                                  16          Step Three. Does the impairment “meet or equal” one of a list of specified
                                              impairments described in the regulations? If so, the claimant is disabled and is
                                  17          entitled to benefits. If the claimant’s impairment does not meet or equal one of the
                                  18          impairments listed in the regulations, then the case cannot be resolved at step three,
                                              and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  19          Step Four. Considering the claimant’s RFC, is the claimant able to do any work
                                  20          that he or she has done in the past? If so, then the claimant is not disabled and is not
                                              entitled to benefits. If the claimant cannot do any work he or she did in the past,
                                  21          then the case cannot be resolved at step four, and the case proceeds to the fifth and
                                              final step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                  22
                                              Step Five. Considering the claimant’s RFC, age, education, and work experience,
                                  23          is the claimant able to “make an adjustment to other work?” If not, then the
                                              claimant is disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If
                                  24          the claimant is able to do other work, the Commissioner must establish that there
                                              are a significant number of jobs in the national economy that the claimant can do.
                                  25
                                              There are two ways for the Commissioner to show other jobs in significant
                                  26          numbers in the national economy: (1) by the testimony of a vocational expert or
                                              (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R., part 404,
                                  27          subpart P, app. 2.
                                  28

                                       ORDER – No. 18-cv-00931-LB                        23
                                   1          For steps one through four, the burden of proof is on the claimant. At step five, the burden

                                   2   shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419

                                   3   (9th Cir. 1986).

                                   4

                                   5                                                 ANALYSIS
                                   6          Mr. McCrady contends that the ALJ erred by:

                                   7               (1) incorrectly weighing the medical opinion evidence;

                                   8               (2) finding that Mr. McCrady’s condition does not meet or equal a listing;

                                   9               (3) assessing Mr. McCrady’s residual functional capacity; and

                                  10               (4) determining that Mr. McCrady was able to perform other work.210

                                  11          Mr. McCrady seeks remand for payment of benefits or, in the alternative, further

                                  12   proceedings.211
Northern District of California
 United States District Court




                                  13

                                  14   1. Whether the ALJ Erred By Weighing Medical-Opinion Evidence
                                  15          Mr. McCrady contends that the ALJ erred by failing to provide legally sufficient reasons for

                                  16   discounting the opinions of Dr. Catlin, Dr. Franklin, and Nurse Practitioner Loeb.212 The court

                                  17   remands because the ALJ did not give specific and legitimate reasons for rejecting the opinions of

                                  18   Drs. Catlin and Franklin and did not provide germane reasons for rejecting Nurse Practitioner

                                  19   Loeb’s.

                                  20          The court first discusses the law governing the ALJ’s weighing of medical-opinion evidence

                                  21   and then analyzes the medical-opinion evidence under the appropriate standard.

                                  22          The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving

                                  23   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2015) (quoting Andrews v.

                                  24   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). In weighing and evaluating the evidence, the ALJ

                                  25

                                  26
                                       210
                                             Motion – ECF No. 16 at 4.
                                  27   211
                                             Id. at 17.
                                  28   212
                                             Id. at 4.

                                       ORDER – No. 18-cv-00931-LB                           24
                                   1   must consider the entire case record, including each medical opinion in the record, together with

                                   2   the rest of the relevant evidence. 20 C.F.R. § 416.927(b); see Orn v. Astrue, 495 F.3d 625, 630

                                   3   (9th Cir. 2007) (“[A] reviewing court must consider the entire record as a whole and may not

                                   4   affirm simply by isolating a specific quantum of supporting evidence.”) (internal punctuation and

                                   5   citation omitted).

                                   6       “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                   7   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                   8   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Social Security regulations

                                   9   distinguish between three types of accepted medical sources: (1) treating physicians; (2)

                                  10   examining physicians; and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v.

                                  11   Chater, 81 F.3d 821, 830 (9th Cir. 1995). “Generally, a treating physician’s opinion carries more

                                  12   weight than an examining physician’s, and an examining physician’s opinion carries more weight
Northern District of California
 United States District Court




                                  13   than a reviewing [non–examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th

                                  14   Cir. 2001) (citing Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                  15      “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must state

                                  16   clear and convincing reasons that are supported by substantial evidence.” Ryan, 528 F.3d at 1198

                                  17   (alteration in original) (internal quotation marks and citation omitted). By contrast, if the ALJ

                                  18   finds that the opinion of a treating physician is contradicted, a reviewing court will require only

                                  19   that the ALJ provide “specific and legitimate reasons supported by substantial evidence in the

                                  20   record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (internal quotation marks and

                                  21   citation omitted); see also Garrison, 759 F.3d at 1012 (“If a treating or examining doctor’s

                                  22   opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by providing

                                  23   specific and legitimate reasons that are supported by substantial evidence.”) (internal quotation

                                  24   marks and citation omitted).

                                  25      The opinions of non-treating or non-examining physicians may serve as substantial evidence

                                  26   when the opinions are consistent with independent clinical findings or other evidence in the

                                  27   record. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). An ALJ errs, however, when he

                                  28   “rejects a medical opinion or assigns it little weight” without explanation or without explaining

                                       ORDER – No. 18-cv-00931-LB                        25
                                   1   why “another medical opinion is more persuasive, or criticiz[es] it with boilerplate language that

                                   2   fails to offer a substantive basis for [her] conclusion.” Garrison, 759 F.3d at 1012–13.

                                   3      “If a treating physician’s opinion is not given ‘controlling weight’ because it is not ‘well-

                                   4   supported’ or because it is inconsistent with other substantial evidence in the record, the [Social

                                   5   Security] Administration considers specified factors in determining the weight it will be given.”

                                   6   Orn, 495 F.3d at 631. “Those factors include the ‘[l]ength of the treatment relationship and the

                                   7   frequency of examination’ by the treating physician; and the ‘nature and extent of the treatment

                                   8   relationship’ between the patient and the treating physician.” Id. (quoting 20 C.F.R.

                                   9   § 404.1527(d)(2)(i)–(ii)) (alteration in original). “Additional factors relevant to evaluating any

                                  10   medical opinion, not limited to the opinion of the treating physician, include the amount of

                                  11   relevant evidence that supports the opinion and the quality of the explanation provided[,] the

                                  12   consistency of the medical opinion with the record as a whole[, and] the specialty of the physician
Northern District of California
 United States District Court




                                  13   providing the opinion . . . .” Id. (citing 20 C.F.R. § 404.1527(d)(3)–(6)); see also Magallanes v.

                                  14   Bowen, 881 F.2d 747, 753 (9th Cir. 1989) (ALJ need not agree with everything contained in the

                                  15   medical opinion and can consider some portions less significant than others).

                                  16      In addition to the medical opinions of the “acceptable medical sources” outlined above, the

                                  17   ALJ must consider the opinions of other “medical sources who are not acceptable medical sources

                                  18   and [the testimony] from nonmedical sources.” 20 C.F.R. § 414.1513(a). The ALJ is required to

                                  19   consider observations by “other sources” as to how an impairment affects a claimant’s ability to

                                  20   work, id.; nonetheless an “ALJ may discount the testimony” or an opinion “from these other

                                  21   sources if the ALJ gives . . . germane [reasons] for doing so.” Molina, 674 F.3d at 1111 (internal

                                  22   quotations and citations omitted). An opinion from “a medical source who is not an acceptable

                                  23   medical source may outweigh the medical opinion of an acceptable medical source.” 20 C.F.R. §

                                  24   404.1527(f)(1). “For example, it may be appropriate to give more weight to the opinion of a

                                  25   medical source who is not an acceptable medical source if he or she has seen the individual more

                                  26   often than the treating source, has provided better supporting evidence and a better explanation for

                                  27   the opinion, and the opinion is more consistent with the evidence as a whole.” Id.

                                  28

                                       ORDER – No. 18-cv-00931-LB                        26
                                   1         1.1   Dr. Catlin and Dr. Franklin

                                   2         Dr. Catlin — an examining physician — performed a psychological-disability evaluation on

                                   3   Mr. McCrady on October 22, 2013.213 Dr. Franklin — also an examining physician — supervised

                                   4   a psychological evaluation of Mr. McCrady on April 14, 2016 and certified the resulting report

                                   5   filed on May 13, 2016.214 The opinions of both Dr. Catlin and Dr. Franklin are contradicted by Dr.

                                   6   Van Gaasbeek’s opinion and the DDEs.215 Thus, to discount these opinions, the ALJ was required

                                   7   to give “specific and legitimate reasons supported by substantial evidence in the record.” Reddick,

                                   8   157 F.3d at, 725 (internal quotation marks and citation omitted); see also Garrison, 759 F.3d at

                                   9   1012 (“If a treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an

                                  10   ALJ may only reject it by providing specific and legitimate reasons that are supported by

                                  11   substantial evidence.”).

                                  12         Regarding Dr. Catlin’s opinion, the ALJ wrote, “[t]his opinion is given little weight, in light of
Northern District of California
 United States District Court




                                  13   the evidence now of record, including findings on mental status examinations and other opinion

                                  14   evidence, as well as other relevant factors including activities, as discussed herein.”216 As to Dr.

                                  15   Franklin’s opinion (completed by Ms. Childs under Dr. Franklin’s supervision), the ALJ wrote

                                  16   that the findings were “consistent with the record only to the extent consistent with this finding for

                                  17   the same reasons discussed.”217 Such conclusory statements do not qualify as “specific and

                                  18   legitimate reasons” within the meaning of Garrison. See 759 F.3d at 1012; McConner v. Halter,

                                  19   15 F. App’x 399 (9th Cir. 2000).

                                  20         The ALJ’s reference to the opinions being inconsistent with Mr. McCrady’s “activities,”

                                  21   without further explanation, also does not constitute a “specific and legitimate” reason to give

                                  22   them less weight. Garrison, 759 F.3d at 1012. While a claimant’s daily activities may provide a

                                  23   specific and legitimate basis for a finding of inconsistency with his disabling conditions, see

                                  24

                                  25   213
                                             AR 332.
                                       214
                                  26         AR 518.
                                       215
                                             Compare AR 332–339 and AR 518–523 with AR 492–495, AR 50–64 and AR 65–82.
                                  27   216
                                             AR 30.
                                  28   217
                                             Id.

                                       ORDER – No. 18-cv-00931-LB                          27
                                   1   Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012); Curry v. Sullivan, 925 F.2d 1127, 1130

                                   2   (9th Cir. 1991), the Ninth Circuit has recognized that disability claimants should not be penalized

                                   3   for attempting to lead normal lives in the face of their limitations. Garrison, 759 F.3d at 1016. In

                                   4   Garrison , the court found that “only if [her] level of activity were inconsistent with [a claimant’s]

                                   5   claimed limitations would these [daily] activities have any bearing on her credibility.” Id.

                                   6   (alterations in original) (internal quotations omitted); see also Smolen, 80 F.3d at 1284 n.7 (“The

                                   7   Social Security Act does not require that claimants be utterly incapacitated to be eligible for

                                   8   benefits, and many home activities may not be easily transferable to a work environment where it

                                   9   might be impossible to rest periodically or take medication.”); Fair v. Bowen, 885 F.2d 597, 603

                                  10   (9th Cir. 1989) (“[M]any home activities are not easily transferable to what may be the more

                                  11   grueling environment of the workplace, where it might be impossible to periodically rest or take

                                  12   medication.”); Reddick ,157 F.3d at 722 (“disability claimants should not be penalized for
Northern District of California
 United States District Court




                                  13   attempting to lead normal lives in the face of their limitations.”)

                                  14         Here, the “activities” that the ALJ discusses in his opinion, namely that Mr. McCrady was able

                                  15   to “obtain free meals, ride his bicycle ‘everywhere,’ recycle to earn money, go out alone, go places

                                  16   when picked up by someone, and shop for necessities”218 are basic requirements of daily living,

                                  17   particularly if one is homeless. The ALJ failed to engage in the necessary specific analysis of the

                                  18   inconsistencies between the severity of Mr. McCrady’s reported limitations and his daily activities

                                  19   to enable appropriate review. In particular, the ALJ failed to discuss how Mr. McCrady’s alleged

                                  20   mental limitations were inconsistent with his reported daily activities.

                                  21         1.2   Nurse Practitioner Skyler Loeb
                                  22         As a nurse practitioner, Ms. Loeb qualifies as an “non-acceptable” medical source. 20 C.F.R. §

                                  23   414.1513(a). As such, the ALJ was required to give “germane” reasons for discounting her

                                  24   testimony. The ALJ’s stated reason for giving little weight to Ms. Loeb’s opinion was that it was

                                  25   “unsupported by the clinical signs and findings and contradicted by the weight of the evidence.”219

                                  26
                                  27   218
                                             Id.
                                  28   219
                                             Id.

                                       ORDER – No. 18-cv-00931-LB                        28
                                   1         First, in the Ninth Circuit, “contradictory medical evidence is not a germane reason to reject

                                   2   lay witness testimony.” Burns v. Berryhill, 731 F. App’x 609, 613 (9th Cir. 2018) (citing Diedrich

                                   3   v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017)).

                                   4         Second, Mr. McCrady’s argument that Ms. Loeb’s opinion should be given additional weight

                                   5   based on her history with Mr. McCrady has merit. As discussed above, a non-acceptable medical

                                   6   source’s opinion can outweigh that of an acceptable medical source where the non-acceptable

                                   7   medical source has seen an individual more than once. See 20 C.F.R. §404.1527(f)(1). Here, Mr.

                                   8   McCrady attended at least five sessions with Ms. Loeb at LifeLong Medical Care. 220 Ms. Loeb

                                   9   had significantly more experience with Mr. McCrady than any other medical source in the record.

                                  10   As outlined above, Ms. Loeb found Mr. McCrady to have “Extreme” limitations in four out of

                                  11   thirteen functions related to work and “Marked” limitations in an additional four.221 Notably, Ms.

                                  12   Loeb indicated that Mr. McCrady had an “Extreme” limitation in his ability to “perform at a
Northern District of California
 United States District Court




                                  13   consistent pace.”222 Given the generality of the reasons proffered by the ALJ, the court cannot

                                  14   properly assess whether they are germane and thus remands for reconsideration of this issue.

                                  15

                                  16   2. Whether the ALJ Erred By Finding that Mr. McCrady’s Condition Does Not Meet or
                                          Equal a Listing
                                  17
                                             At step three, the ALJ evaluated Mr. McCrady under two listed impairments: 12.04
                                  18
                                       (Depressive, bipolar and related disorders) and 12.06 (Anxiety and obsessive-compulsive
                                  19
                                       disorders). 20 C.F.R. pt. 4, subpt. P, app’x 1. To meet the paragraph B criteria for listings 12.04
                                  20
                                       and 12.06, a claimant must demonstrate an “[e]xtreme limitation of one, or marked limitation of
                                  21
                                       two, of the following areas of mental functioning: (1) Understand, remember, or apply
                                  22
                                       information; (2) Interact with others; (3) Concentrate, persist, or maintain pace; (4) Adapt or
                                  23
                                       manage oneself.” Id. In order to meet the C criteria for listings 12.04 and 12.06, a claimant must
                                  24
                                       have a “mental disorder . . . [that] is ‘serious and persistent’ . . .” and that there must be “evidence
                                  25

                                  26
                                       220
                                             AR 535–49.
                                  27   221
                                             AR 529–30.
                                  28   222
                                             AR 530.

                                       ORDER – No. 18-cv-00931-LB                          29
                                   1   of both (1) Medical treatment, mental health therapy, psychosocial support(s), or a highly

                                   2   structured setting(s) that is ongoing and that diminishes the symptoms and signs of your mental

                                   3   disorder; and (2) Marginal adjustment, that is, you have minimal capacity to adapt to changes in

                                   4   your environment or to demands that are not already part of your daily life.” Id.

                                   5         The claimant bears the burden of proving that an impairment or combination of impairments

                                   6   meets or equals the criteria of a listing. Tackett, 180 F.3d at 1100. “An ALJ must evaluate the

                                   7   relevant evidence before concluding that a claimant’s impairments do not meet or equal a listed

                                   8   impairment. Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001). Generally, a “boilerplate finding is

                                   9   insufficient to support a conclusion that a claimant’s impairment does not” meet or equal a

                                  10   listing.” Id; see also, e.g., Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir. 1990) (noting that ALJ’s

                                  11   unexplained finding at step three was reversible error), unless the ALJ’s discussion of the relevant

                                  12   medical evidence adequately supports the conclusion. Lewis, 236 F.3d at 513.
Northern District of California
 United States District Court




                                  13         Here, the ALJ concluded that Mr. McCrady’s impairments did not meet the paragraph B or C

                                  14   criteria for either listing because he had “mild restriction in activities of daily living, mild to

                                  15   moderate difficulties in social functioning, and mild to moderate difficulties in concentration,

                                  16   persistence or pace, with no episodes of decompensation of extended duration. . . .”223 The ALJ

                                  17   did not discuss specifically what evidence he relied upon in making this determination. Without

                                  18   more, the court cannot find that there was sufficient evidence underlying the ALJ’s determination

                                  19   that Mr. McCrady’s impairments met the paragraph B or C criteria for listing 12.04 and/or 12.06.

                                  20   Therefore, the court remands on this issue.

                                  21

                                  22   3. Whether the ALJ Erred by Assessing the Residual Functional Capacity (“RFC”)

                                  23         The ALJ found that Mr. McCrady had an RFC that allowed him to “perform a full range of

                                  24   work at all exertional levels and [found] that he is able to perform simple routine tasks equating to

                                  25   unskilled work with occasional contact with coworkers or the public.”224 As discussed above, the

                                  26
                                  27   223
                                             AR 27.
                                  28   224
                                             Id.

                                       ORDER – No. 18-cv-00931-LB                          30
                                   1   ALJ did not provide adequate reasons for discounting certain medical testimony. Because the

                                   2   court remands for a reweighing of medical-opinion evidence and the RFC assessment is built on

                                   3   the ALJ’s assessment at the prior steps in the sequential-evaluation process, the court remands

                                   4   here too.

                                   5

                                   6   4. Whether the ALJ Erred by Determining that Mr. McCrady Was Able to Perform Other
                                          Work
                                   7
                                          At step five, the burden shifts to the ALJ to determine whether the claimant can “make an
                                   8
                                       adjustment to other work.” Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520). If the ALJ
                                   9
                                       finds that the claimant can adjust to other work, he must then establish that “there are a significant
                                  10
                                       number of jobs in the national economy that the claimant can do.” Id. This can be established by
                                  11
                                       either referring to the Medical-Vocational guidelines (the “Grids”) in 20 C.F.R., part 404, subpart
                                  12
Northern District of California




                                       P, appendix 2, or by taking testimony from a vocational expert. Id.
 United States District Court




                                  13
                                          Here, the ALJ relied solely on the Grids in making his assessment. Whether or not this was
                                  14
                                       proper depends on whether the Grids “accurately and completely describe the claimant’s abilities
                                  15
                                       and limitations.” Reddick, 157 F.3d at 729 (citing Jones v. Heckler, 760 F.2d 993, 998 (9th Cir.
                                  16
                                       1985)). Whether this is true in this case, in turn, depends on the ALJ’s determination of Mr.
                                  17
                                       McCrady’s abilities and limitations, which may or may not differ after reconsideration of the
                                  18
                                       medical-opinion testimony. The court remands this issue for reconsideration too.
                                  19

                                  20
                                                                                CONCLUSION
                                  21
                                          The court grants Mr. McCrady’s summary-judgment motion, denies the Commissioner’s
                                  22
                                       cross-motion, and remands the case for further proceedings consistent with this order.
                                  23

                                  24
                                          IT IS SO ORDERED.
                                  25
                                          Dated: November 1, 2018
                                  26
                                                                                        ______________________________________
                                  27                                                    LAUREL BEELER
                                                                                        United States Magistrate Judge
                                  28

                                       ORDER – No. 18-cv-00931-LB                        31
